
	
		I
		111th CONGRESS
		1st Session
		H. R. 4006
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  Indian veterans health care coordinators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural, American Indian Veterans Health
			 Care Improvement Act of 2009.
		2.Improvement of
			 care of American Indian veterans
			(a)Indian Health
			 Coordinators
				(1)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code is amended by adding at the end the following new section:
					
						7330B.Indian
				Veterans Health Care Coordinators
							(a)In
				general(1)The Secretary shall
				assign at each of the 10 Department Medical Centers that serve communities with
				the greatest number of Indian veterans per capita an official or employee of
				the Department to act as the coordinator of health care for Indian veterans at
				such Medical Center. The official or employee so assigned at a Department
				Medical Center shall be known as the Indian Veterans Health Care
				Coordinator for the Medical Center.
								(2)The Secretary shall, from time to
				time—
									(A)survey the Department Medical Centers
				for purposes of identifying the 10 Department Medical Centers that currently
				serve communities with the greatest number of Indian veterans per capita;
				and
									(B)utilizing the results of the most
				recent survey conducted under subparagraph (A), revise the assignment of Indian
				Veterans Health Care Coordinators in order to assure the assignment of such
				coordinators to appropriate Department Medical Centers as required by paragraph
				(1).
									(b)DutiesThe
				duties of a Indian Veterans Health Care Coordinator shall include the
				following:
								(1)Improving outreach
				to tribal communities.
								(2)Coordinating the
				medical needs of Indian veterans on Indian reservations with the Veterans
				Health Administration and the Indian Health Service.
								(3)Expanding the
				access and participation of Department of Veterans Affairs, Indian Health
				Service, and tribal members in the Department of Veterans Affairs Tribal
				Veterans Representative program.
								(4)Acting as an
				ombudsman for Indian veterans enrolled in the health care system of the
				Veterans Health Administration.
								(5)Advocating for the
				incorporation of traditional medicine and healing in Department treatment plans
				for Indian veterans in need of care and services provided by the
				Department.
								(c)Indian
				definedIn this section, the term Indian has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b).
							.
				(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 of such title is further by inserting after the item relating to
			 section 7330A the following new item:
					
						
							7330B. Indian
				Veterans Health
				Coordinators.
						
						.
				(b)Integration of
			 electronic health records with Indian Health ServiceNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs and Secretary of the Interior shall enter into a memorandum of
			 understanding to ensure that the health records of Indian veterans may be
			 transferred electronically between facilities of the Indian Health Service and
			 the Department of Veterans Affairs.
			(c)Transfer of
			 medical equipment to the Indian Health Service
				(1)In
			 generalThe Secretary of Veterans Affairs may transfer to the
			 Indian Health Service such surplus Department of Veterans Affairs medical and
			 information technology equipment as the Secretary of Veterans Affairs and the
			 Secretary of Health and Human Services jointly consider appropriate for
			 purposes of the Indian Health Service.
				(2)Transportation
			 and installationIn transferring medical or information
			 technology equipment under this subsection, the Secretary of Veterans Affairs
			 may transport and install such equipment in facilities of the Indian Health
			 Service.
				(d)Report on Joint
			 Health Clinics With Indian Health ServiceNot later than one year
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 and the Secretary of Health and Human Services shall jointly submit to Congress
			 a report on the feasability and advisability of the joint establishment and
			 operation by the Veterans Health Administration and the Indian Health Service
			 of health clinics on Indian reservations to serve the populations of such
			 reservations, including Indian veterans.
			
